

AMENDMENT
TO THE AMENDED AND RESTATED
WHOLESALE FLOOR PLAN CREDIT FACILITY
AND SECURITY AGREEMENT
THIS Amendment to the Amended and Restated Wholesale Floor Plan Credit Facility
and Security Agreement (the “Amendment”) is made and entered into as of the 30th
day of November, 2018 by and between CNH Industrial Capital America LLC, a
Delaware limited liability company (Lender”) and Titan Machinery Inc., a
Delaware corporation (“Borrower”).
RECITALS
WHEREAS, Lender and Borrower executed that certain Amended and Restated
Wholesale Floor Plan Credit Facility and Security Agreement dated November 13,
2007 as amended, supplemented, restated or modified from time to time (the
“WFSA”) for the provision of a wholesale floor plan credit facility to acquire
new equipment, used equipment and parts, among other services;
WHEREAS, Lender and Borrower now desire to amend the WFSA to reflect and
anticipate certain changes to certain financial covenants of the Borrower and
other issues;
WHEREAS, Lender is willing to continue to provide the wholesale floor plan
financing upon the terms and conditions set forth in the WFSA and as amended
herein;
NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, Lender and Borrower hereby agree as follows:
AGREEMENT
The parties hereto confirm the accuracy of the recitals above and acknowledge
that the recitals form an integral part of this Amendment.
ARTICLE I – MODIFICATIONS
1.
For purposes of calculating the “Consolidated Fixed Charge Coverage Ratio” (as
defined in the WFSA), Lender shall exclude the $46,000,000 representing
Borrower’s convertible bond obligations set to mature on May 1, 2019.

2.
The “Adjusted Debt to Tangible Net Worth Ratio” (as defined in the WFSA) is
hereby revised and amended to 3.50 : 1.00 as of the date of this Amendment.

ARTICLE II – MISCELLANEOUS
1.
Borrower has the full power and authority under its organizational documents to
execute and deliver this Amendment and to continue to perform the obligations
under the WFSA as amended hereby.

2.
The parties hereto acknowledge and agree that this Amendment constitutes a
legal, valid and binding agreement of Lender and Borrower enforceable in
accordance with its terms. This Amendment is the final expression of the
Amendment to the Amended and Restated Wholesale



1



--------------------------------------------------------------------------------




Floor Plan Credit Facility and Security Agreement by and between Borrower and
Lender and may not be contradicted by evidence of any prior or contemporaneous
oral agreement between the parties hereto.
3.
This Amendment may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

4.
Except as amended or affected hereby, all of the terms and conditions of the
WFSA are hereby affirmed, confirmed and ratified. Borrower hereby ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under the WFSA to which it is a party (after giving effect hereto),
ratifies and reaffirms its grant of security interests and liens provided for
thereunder and confirms and agrees that such security interests and liens
hereafter secure all of the Obligations. Borrower hereby consents to this
Amendment and acknowledges that the WFSA remains in full force and effect and is
hereby ratified and reaffirmed. Except as specifically provided hereunder, the
execution of this Amendment shall not operate as a waiver of any right, power or
remedy of Lender, constitute a waiver of any provision of the WFSA or serve to
effect a novation of the Obligations.

5.
This Amendment shall be construed and enforced as a contract in accordance with
the laws of the State of Wisconsin without regard to internal principles
relating to conflict of laws. This Agreement shall bind and inure to the benefit
of Lender and Borrower and each of their respective successors, assigns and
legal representatives.

IN WITNESS WHEREOF, CNH Industrial Capital America LLC and Titan Machinery Inc.
have caused this Amendment to be executed by their respective, duly authorized
officer or representatives, as of the day and year first written above.
CNH INDUSTRIAL CAPITAL AMERICA LLC
 
TITAN MACHINERY INC.
By:
/s/ Mike VanVlaenderen
 
By:
/s/ Mark Kalvoda
Name:
Mike VanVlaenderen
 
Name:
Mark Kalvoda
Title:
Strategic Accounts Manager
 
Title:
Chief Financial Officer
 
 
 
 
 





2

